Case 2:20-cv-00014-JPJ-PMS Document 22 Filed 11/20/20 Page 1 of 3 Pageid#: 103


                                                                              etEaurjjxjxa mcouay
                        IN THEUNITED STATESDISTRICT COURT                         Nûk 22 22
                       FOR THE W ESTERN DISTIUCT OFVIRGINIA                                22
                                                                                  #; 'Wf
 M ELINDA SCOTT,             )
 Plaintiff                   )
 v.                          )                                    CaseNo.2:20cv14
                              )
 W ISE COUNTY DEPT.           )
  ofSOCIM SERVICES,           )
 etal                         )

                            M OTION TO JOIN IN DEFENDANTS


 COMESNOW ,thePlaintifïlin accordance w141Rule 19,andrequeststhattllishonorablecourt
   antthePiaintif leavetojoininthefollowingpartiesasDefendantsandforthereasonsthat
 follow :

               (1)W iseCotmtyBoardofSupervisors
               (2)W iseCountySocialSerdcesBoardofSupervisors
               (3)VirginiaDepartmentofSocialServicesCommissioner,S.DukeStoren,inMs
                   ofscialcapacity

               (4)VirginiaStateBoardofSocialServices

 Thereasonsforjoiningintheabovementionedfotlr(4)additionalDefendantsisasfollows:

        (a)lnordertopreventthetmdueburdenuponthePlaintiff,andupontlziscourt,ofthe
            Plaintiffre-fling a sim ilady duplicatecmseforconstim tionalviolatioM ,itism ore

            reasonabletojoininDefendantsinsteadofdistributingmorepapenvorkand;
                                              1of3
                                             M otion
                             ScottvWiseCo.Dept.of Soc.s'
                                                       ery.,et.al
Case 2:20-cv-00014-JPJ-PMS Document 22 Filed 11/20/20 Page 2 of 3 Pageid#: 104




      (b)PriortoarplmentsthePlaintiffpresentedinherpreviouspleadingsin thiscase,there
         wasnota single case1aw in theFourth Dishictto addressto m atterofconstim tional

         violationsw1111respectto initialhome investigationsconducted by localdepnrtm ents

         ofsocialservicesand;

      (c)Now thatthiscotu'thasruledupon thestatusofalocalsocialservicesbeingitsown
         'tgoverningbod/'whenguidedbyadirector,withregardtoinitialhome
         investigations,thePlaintiffhasonly recently obtained availablecase1aw which

         providesclaritication ofthelaw,and because ofitsonly recentavailability shouldbe

         granted leaveto add in Defendantsnow thatthiscourthasclarifedthe1aw in some

         regard msto initialhomeinvestigationsand localdepartmentofsocialservicesand;

      (d)PlaintiffpreviouslyarguedbeforethiscourtthatW iseCotmtyDepnrtmentofSocial
         Servicesisit'sown Etgoverningboard''becauseitisnotlisted'
                                                                 underthepublicly

         published organizationalchartunderW iseCotmtyBoard ofSupervisorshowever,

         thiscourtdeclined to upholdthatargtlmentand;

      (e)PlnintiffpreviouslyarguedbeforethiscourtthatRservices''underVirginiaCode63.2-
         319 did notincludeinitialhome investigationshowever,tlliscourtdeclined to address

         oruphold thatargtzmentand;

      (9 PlaintiffpreviouslyarguedbeforetlziscourtthatW iseCotmtyDepartmentofSocial
         Services,including theirSupervisorsand Directors,werelmilaterally m akingtheir

         own decisionsregarding initialhome investigationshowever,tlliscourtdeclined to

         uphold thatargtlmentand;

      (g)Thiscourthasdeterminedthatfortltepup oseofinidalhomeinvqstigations,
         including unfoundedvisits,W iseCountyDepartmentofSocialServicesisbeing
                                          2 of3
                                         M otion
                          ScottvM/fseCo.Dept.of Soc.Seçm,et.ul
Case 2:20-cv-00014-JPJ-PMS Document 22 Filed 11/20/20 Page 3 of 3 Pageid#: 105




          directed,controlled and govem ed by othergovernm entaloflkersandbodiesbeyond

          itselfnnd;

      (h)lfthiscourthasnow onlyrecently issuedanew rulingdeterminingthatW iseCounty
          DepnrtmentofSocialServicesisbeing directed,controlled and governed by other

          governm entalbodiesforthepurposeofinitialhome investigations,then the

          aforementionedfour(4)Defendantsareadditionallyresponsiblefortheconductof
          caseworkersthatcometo residentialhom esforinidalhomeinvestigationsand;

      (i) Therefore,now thatthiscourthmsruledontheseargumentsandmatters,wherethere
          lacked guidancepreviously by thelack ofavailability ofany othercaselaw inthe

          Fourth Districtaddressing initialhomeinvestigadonsby localdepartmentofsocial

          services,and;

      (j) inorderforthePlaintif torequestandobtainDeclaratoryReliefanddamagesfor
          constitutionalviolations,both pastand future,therem ustbe additionalDefendants

          nam ed mstheresponsiblepartiescontrollingthedecisionsofW ise County

          DepartmentofSocialServiceswho conductsinitialhome investigations.



RESPECTFU LLY SUB SUT TED ,


                  ae


  elinda Scottpro-lc
PO B OX 1133-201410 887
RichmondoVA 23218
mscottw@gmu.edu
540-692-2342
                                         3 of3
                                         M otion
                          ScottvWiseCo.Dept.of Soc.sem ,et.al
